AGREEMENT OF CONVEYANCE, TRANSFER

AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF OBLIGATIONS

This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of April 14,
2008, by SmartHeat Inc, a Nevada corporation (“Assignor”), and PGR Holdings,
Inc., a Nevada corporation and a wholly-owned subsidiary of Assignor
(“Assignee”).

WHEREAS, Assignor is engaged in the business of distributing mining exploration
in North America (the “Business”); and

WHEREAS, contemporaneously with the execution and delivery of this Transfer and
Assignment Agreement, Assignor is acquiring all of the outstanding shares of
Taiyu Machinery & Electronic Equipment Co., Ltd;, a company engaged in the heat
exchange plate business; and

WHEREAS, Assignor desires to divest, convey, transfer and assign to Assignee,
and Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Business, and in connection therewith, Assignee
has agreed to assume all of the liabilities of Assignor relating to the
Business, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.

Assignment.

1.1.       Assignment of Assets. For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by Assignor, Assignor does
hereby assign, grant, bargain, sell, convey, transfer and deliver to Assignee,
and its successors and assigns, all of Assignor’s right, title and interest in,
to and under the assets, properties and business, of everykind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Business (the “Assets”), including, but not
limited to, the Assets listed on Exhibit A hereto.

1.2        Further Assurances. Assignor shall from time to time after the date
hereof at the request of Assignee and without further consideration execute and
deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Transfer and Assumption Agreement, as Assignee shall reasonably
request to evidence more fully the assignment by Assignor to Assignee of the
Assets.

Section 2.

Assumption.

2.1        Assumed Liabilities. As of the date hereof, Assignee hereby assumes
and agrees to pay, perform and discharge, fully and completely, (i) all
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business or operations of Assignor prior to the date hereof (the “Liabilities”),
including, but not limited to, the

 


--------------------------------------------------------------------------------



 

Liabilities listed on Exhibit B, with the exception of fees due and owing to
Assignor’s audit firm as of the date hereof, not to exceed ten thousand dollars
($10,000).

2.4        Further Assurances. Assignee shall from time to time after the date
hereof at the request of Assignor and without further consideration execute and
deliver to Assignor such additional instruments of assumption in addition to
this Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.

Section 3.       Headings. The descriptive headings contained in this Transfer
and Assumption Agreement are for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Transfer and Assumption
Agreement.

Section 4.        Governing Law. This Transfer and Assumption Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed entirely within that state,
except that any conveyances of leaseholds and real property made herein shall be
governed by the laws of the respective jurisdictions in which such property is
located.

[The remainder of this page is blank intentionally.]



 

2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

SMARTHEAT INC.

 

/s/ Jason Schlombs

By:

 

Name:

Title:

PGR HOLDINGS, INC.

 

/s/ Jason Schlombs

By:

 

Name:

Title:

 

 

3

 


--------------------------------------------------------------------------------



 

 

Exhibit A

(a)        All of the equipment, computers, servers, hardware, appliances,
implements, and all other tangible personal property that are owned by Assignor
and have been used in the conduct of the Business;

(b)

all inventory associated with the Business;

(c)        all real property and real property leases to which Assignor is a
party, and which affect the Business or the Assets;

(d)        all contracts to which Assignor is a party, or which affect the
Business or the Assets, including leases of personal property;

(e)        all rights, claims and causes of action against third parties
resulting from or relating to the operation of the Business or the Assets,
including without limitation, any rights, claims and causes of action arising
under warranties from vendors and other third parties;

(f)         all governmental licenses, permits, authorizations, consents or
approvals affecting or relating to the Business or the Assets;

(g)        all accounts receivable, notes receivable, prepaid expenses and
insurance and indemnity claims to the extent related to any of the Assets or the
Business;

(h)

all goodwill associated with the Assets and the Business;

(i)         all business records, regardless of the medium of storage, relating
to the Assets and/or the Business, including without limitation, all schematics,
drawings, customer data, subscriber lists, statistics, promotional graphics,
original art work, mats, plates, negatives, accounting and financial information
concerning the Assets or Business;

(j)         Assignor’s right to use the name “Pacific Goldrim Resources” and all
other names used in conducting the Business, and all derivations thereof, in
connection with Assignee’s future conduct of the Business;

(k)        all internet domain names and URLs of the Business, software,
inventions, art works, patents, patent applications, processes, shop rights,
formulas, brand names, trade secrets, know-how, service marks, trade names,
trademarks, trademark applications, copyrights, source and object codes,
customer lists, drawings, ideas, algorithms, processes, computer software
programs or applications (in code and object code form), tangible or intangible
proprietary information and any other intellectual property and similar items
and related rights owned by or licensed to Assignor used in the Business,
together with any goodwill associated therewith and all rights of action on
account of past, present and future unauthorized use or infringement thereof;
and

(l)         all other privileges, rights, interests, properties and assets of
whatever nature and wherever located that are owned, used or intended for use in
connection with, or that are necessary to the continued conduct of, the Business
as presently conducted or planned to be conducted.



 


--------------------------------------------------------------------------------



 

 

Exhibit B

(a)        All liabilities in respect of indebtedness of Assignor related to the
Business or other operations of Assignor prior to the date hereof;

(b)        product liability and warranty claims relating to any product or
service of Assignor associated with the Business;

(c)        taxes, duties, levies, assessments and other such charges, including
any penalties, interests and fines with respect thereto, payable by Assignor to
any federal, provincial, municipal or other government, domestic or foreign,
incurred in the conduct of the Business;

(d)        liabilities for salary, bonus, vacation pay, severance payments
damages for wrongful dismissal, or other compensation or benefits relating to
Assignor’s employees employed in the conduct of the Business; and

(e)        any liability or claim for liability (whether in contract, in tort or
otherwise, and whether or not successful) related to any lawsuit or threatened
lawsuit or claim (including any claim for breach or non-performance of any
contract) based upon actions, omissions or events relating to the Business.

 

 

 

 